CANBY, Circuit Judge,
dissenting:
In granting the extraordinary remedy of mandamus, the majority unduly confines the exercise of the district court’s equitable powers. “[B]readth and flexibility are inherent in equitable remedies.” Swann v. Charlotte-Mecklenberg Board of Education, 402 U.S. 1, 15, 91 S.Ct. 1267, 1276, 28 L.Ed.2d 554 (1971). Surely when a district court issues a permanent injunction and establishes a mechanism for monitoring compliance, the court has jurisdiction to determine whether the transfer of class members “violates the Permanent Injunc*383tion.” Yet the majority suggests that Article III prevents a district court from ordering an inspection intended, among other things, to determine that question.
The majority apparently concludes that there is no way that a transfer of class members to a facility not covered by the injunction could violate the injunction. I am not so readily convinced that no transfer of prisoners from Folsom Prison could possibly violate the permanent injunction applicable to that facility. If, for example, the state built a new prison on the old prison grounds, and there duplicated all of the physical and procedural characteristics that had violated the Constitution in the old facility, I would not be prepared to issue an extraordinary writ to prevent the district court from even examining whether its injunction had been violated. I do not suggest that the state is evading the district court’s injunction; I simply would not preclude the district court from finding out whether it is. If the state were violating the permanent injunction, additional remedies might well be in order, by way of supplemental complaint or otherwise. See Griffin v. School Board of Prince Edward County, 377 U.S. 218, 84 S.Ct. 1226, 12 L.Ed.2d 256 (1964) (upon supplemental complaint, court may enjoin county from closing schools previously ordered desegregated).
Depending upon what a survey of New Folsom Prison might show, the district court might or might not take steps further to effectuate and protect the injunction it has already issued. If the district court, in fashioning further remedies or in enforcing existing ones, overstepped the bounds of its authority, this court could correct any errors upon an appeal with a full record. Instead, the majority has chosen to exercise its powers of mandamus to prevent the district court from taking the first investigatory step. Believing this action to be an unnecessary and unjustified interference with the district court’s policing of its own decree, I dissent.